Citation Nr: 1715683	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right foot stress fracture, to include right foot stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1971 to July 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Montgomery, Alabama, RO, which denied service connection for right foot stress fracture.

The matter was before the Board in July 2014 where, in pertinent part, the issue on appeal was remanded for a VA examination and opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's representative has contended that because the RO provided the Veteran with a VA Foot Conditions examination instead of the VA Joints (orthopedic) examination ordered by the Board's remand there has been a Stegall violation, and the case should be remanded for a Joints (orthopedic) examination.  

Having reviewed the record, the Board finds that the VA examination performed substantially complied with the remand directives, and the issue of service connection for right foot stress fracture is ripe for adjudication.  The Board issued a remand for an examination because there was insufficient medical evidence on file for VA to make a decision on the claim, and to help determine if the Veteran has a current right foot disability related to a stress fracture injury that occurred during service.  The evidence and information elicited by each examination is the same, as both a Foot Examination and a Joints (orthopedic) examination require a review of medical history and records, a physical examination that includes range of motion testing of the affected body part, diagnostic testing, and diagnosis.  Additionally, foot disabilities are not specifically contemplated by a Joints (orthopedic examination), which only includes specific criteria for shoulder, elbow, wrist, hip, knee, and ankle disabilities.  Here, a Foot Examination is the appropriate examination of the Veteran's reported disability, and the RO has substantially complied with the Board's remand request.

The Board has recharacterized the matter on appeal from entitlement to service connection for right foot stress fracture to entitlement to service connection for right foot stress fracture, to include right foot stress fracture residuals.

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing to be held at the RO in Montgomery, Alabama.  Because the Veteran did not appear for the hearing, and later submitted a March 2014 request to withdraw the Board hearing request, the hearing request is considered withdrawn.  See 38 C.F.R. 20.704(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran had a right foot stress fracture during service with no chronic symptoms.

2.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosis of right foot stress fracture, and does not have residuals of the stress fracture that occurred during service.


CONCLUSION OF LAW

The criteria for service connection for right foot stress fracture, to include right stress fracture residuals, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In May 2008, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2008 rating decision from which this appeal arises.  Further, the issue was readjudicated in an April 2011 Statement of the Case (SOC), and a November 2014 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes the available service treatment records previously provided by the Veteran, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the missing service treatment records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In September 2008, formal findings on the unavailability of complete service treatment records were made and the Veteran was informed of such.  38 C.F.R.§ 3.159(e).  Further attempts to obtain the records would be futile.

Second, VA satisfied its duty to obtain a medical opinion when required.  In August 2014, VA obtained a medical examination to determine if the Veteran had a current right foot stress fracture, to include right foot stress fracture residuals, and if there was a diagnosis, whether the currently diagnosed disability was related to an in-service injury, event, or disease.  The medical examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience).  

In an October 2016 appellate brief, the Veteran's representative contended that the August 2014 VA examination was inadequate because (1) the examiner was a nurse practitioner instead of an orthopedic specialist, (2) the examiner failed to provide a medical opinion which provides sufficient detail to fully inform the Board on its medical question, and (3) the examiner failed to discuss the Veteran's lay statements regarding continued symptomatology since the documented in-service injury.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion." Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  As to the contention that the VA examiner was insufficiently qualified to conduct the examination due to training as a nurse practitioner and not an orthopedic specialist, the Board finds that as a nurse practitioner the VA examiner was competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox, 20 Vet. App. 563; 38 C.F.R. 
§ 3.159(a)(1).  Additionally, in this case, the x-rays of the Veteran's foot were reviewed and evaluated by a radiologist, and the VA examiner appropriately incorporated the x-ray evaluation into the medical opinion.

Next, as to the contention that the August 2014 VA examiner did not provide an adequate medical opinion, the Board finds that the August 2014 VA examination report is thorough and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history, reviewed the Veteran's VA e-folder and VA treatment records, and provided an opinion with supporting rationale.

As to the contention that the August 2014 VA examiner did not address the Veteran's lay statement regarding the continued right foot symptomology, the VA examiner discussed the history of the Veteran's foot condition and considered the Veteran's report of experiencing intermittent swelling and pain with cold weather; therefore, the VA examiner addressed and considered the history of the Veteran's right foot symptomology. 

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Right Foot Stress Fracture

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's October 1971 service treatment record reflects a right foot stress fracture diagnosis during service.  In this case, right foot stress fracture, to include right foot stress fracture residuals from the in-service stress fracture, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has asserted service connection for a right foot stress fracture, to include right foot stress fracture residuals, that he contends originate from a stress fracture that occurred during service in 1971.  The Veteran submitted service treatment records from October 1971 that reflect a diagnosis of stress fracture to the right foot, and reported to the August 2014 VA examiner injuring the right foot marching up a hill in 1971.  In August 2008, a private oncologist reported that the Veteran conveyed experiencing shoulder and foot pain, and that the Veteran indicated that the pain was related to service.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosis of right foot stress fracture, to include right foot stress fracture residuals.  The August 2014 VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination, came to the conclusion that the Veteran does not have a current diagnosis of right foot stress fracture, to include right foot stress fracture residuals, and had the requisite medical expertise to render this conclusion.  The VA examiner reasoned that a stress fracture usually heals within a few months, but, if it does not, a stress fracture has identifiable medical complications, including nonunion or malunion of the bone and recurrent fractures.  The VA examiner assessed that none of the medical complications are present in the diagnostic evidence; therefore, the VA examiner concluded that the in-service stress fracture resolved itself during the 40 plus years since service separation.  The Board finds that this medical opinion carries significant probative weight as the VA examiner based this opinion on the Veteran's medical history, lay statements advanced by the Veteran, and the current diagnostic evidence in the form of x-rays evaluated by a radiologist.

As noted above, in August 2008, a private oncologist discussed the Veteran's foot symptoms.  The private medical professional did not offer a diagnosis for the foot and shoulder pain, but simply reported what the Veteran conveyed during prostate cancer treatment.  August 2001 private treatment records reflect the Veteran was treated for foot problems with specific footwear to treat discomfort, but reflect no diagnosis regarding the pain.  This medical evidence does not reflect medical diagnoses of a disability, rather reports of symptoms.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current disability of right foot stress fracture, to include right foot stress fracture residuals, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  The VA examiner's opinion provides clear rationale as to why the Veteran's reported symptoms do not warrant a diagnosis of right foot stress fracture, to include right foot stress fracture residuals.  As discussed above, the private treatment records reflect pain, but no diagnosis or diagnostic testing.

The lay evidence supporting a finding of a current right foot stress fracture, or right foot stress fracture residuals consists of the Veteran's lay statements regarding foot pain after service that were made to medical professionals, and lay statements made to VA during the claims process.  Although the Veteran is competent as a lay person to report right foot pain, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex orthopedic foot disorders.  See Kahana, 24 Vet. App. at 438 (recognizing that ACL injury is "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Diagnosing orthopedic foot disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has advanced having right foot pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d 1356.  The lay and medical evidence in this case reflect reports of right foot pain, but not any actual, underlying foot disability accounting for the pain symptom.  The weight of the lay and medical evidence of record shows no diagnosed or identifiable underlying disabilities of the right foot.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of right foot stress fracture, to include right foot stress fracture residuals from the in-service stress fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right foot stress fracture, to include right foot stress fracture residuals, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


